Citation Nr: 1537096	
Decision Date: 08/31/15    Archive Date: 09/04/15	

DOCKET NO.  13-07 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability, to include degenerative disc disease of the lumbar spine.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for ischemic heart disease, claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968, a portion of which represented service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

In rating decisions of October 2005 and July 2007, the RO denied entitlement to service connection for a low back disability (including degenerative disc disease of the lumbar spine) and tinnitus.  The Veteran voiced no disagreement with either of those determinations, both of which have now become final.  Since the time of the July 2007 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claims.  The RO continued its denial of service connection for a low back disability and tinnitus, and the current appeal ensued.  

In a rating decision of May 2014, the RO granted entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  Accordingly, those issues, which were formerly on appeal, are no longer before the Board.  

During the course of a Travel Board hearing before the undersigned Veterans Law Judge in May 2015, the Veteran indicated that he wished to withdraw from consideration the issue of entitlement to service connection for ischemic heart disease.  Accordingly, that issue will be dismissed.


FINDINGS OF FACT

1.  In unappealed rating decisions of October 2005 and July 2007, the RO denied entitlement to service connection for a low back disability (including degenerative disc disease of the lumbar spine) and tinnitus.  

2.  Evidence submitted since the time of the RO's most recent decision in July 2007 denying entitlement to service connection for a low back disability (including degenerative disc disease of the lumbar spine) and tinnitus, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claims.  

3.  Hypertension is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, or in any way causally related to service-connected diabetes mellitus.  

4.  During the course of a hearing before the undersigned Veterans Law Judge in May 2015, the Veteran indicated that he wished to withdraw from consideration the issue of entitlement to service connection for ischemic heart disease.


CONCLUSIONS OF LAW

1.  The decisions of the RO in October 2005 and July 2007 denying entitlement to service connection for a low back disability (including degenerative disc disease of the lumbar spine) and tinnitus are final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2015); 38 C.F.R. § 20.1103 (2015).

2.  Evidence received since the time of the RO's most recent decision in July 2007 denying entitlement to service connection for a low back disability (including degenerative disc disease of the lumbar spine) and tinnitus is new, but not material, and insufficient to reopen the Veteran's previously-denied claims.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2015); 38 C.F.R. § 3.156 (2015).

3.  Hypertension was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

4.  Hypertension is not proximately due to, the result of, or aggravated by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2015); 38 C.F.R. §§ 3.303, 3.310 (2015).

5.  The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 5103, 5103A, 7105(b)(2)(d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2015), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2015).

In the present case, at the time of a hearing before the undersigned Veterans Law Judge in May 2015, the Veteran indicated that he wished to withdraw from consideration the issue of entitlement to service connection for ischemic heart disease.  Inasmuch as the Veteran has withdrawn his appeal regarding that issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

As regards the other issues on appeal, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran on a number of occasions of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional VA examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veterans Benefits Management System (VBMS) electronic file, to include testimony provided at a hearing before the undersigned Veterans Law Judge in May 2015, as well as service treatment records, and both VA (including Virtual VA) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  
Service Connection

The Veteran in this case seeks entitlement to service connection for a low back disability (including degenerative disc disease of the lumbar spine), tinnitus, and hypertension (to include as secondary to service-connected diabetes mellitus).  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2015).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a Veteran served for ninety (90) days or more during a period of war, and osteoarthritis, or cardiovascular-renal disease, including hypertension, becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Finally, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

Pursuant to applicable law and regulation, an increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, is to be service-connected.  In reaching a determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected condition) in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disorder.  See 71 Fed. Reg. 52,744-47 (September 7, 2006).  

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 20.1103 (2015).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).  

Evidence is considered to be "new" if it was not previously submitted to agency decision makers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the aforementioned rating decision in October 2005, it was noted that service treatment records showed that, in August 1967, the Veteran was seen for lower and upper back pain, culminating in a diagnosis of lumbosacral strain.  The Veteran's service separation examination showed a report of low back pain with weather changes, though without evidence of any low back pathology.  Private treatment records noted that the Veteran was seen in July 1968 for low back pain, at which time he reported that he had experienced back pain "off and on" for the past three years.  Examination of the Veteran's back conducted at that time, as well as radiographic studies of the lower back, were within normal limits.  Private treatment records dated in May 2000 showed radiographic evidence of early marginal hypertrophic osseous ridging, in conjunction with mild diffuse endplate compressions at the level of the 1st and 4th lumbar vertebrae.  Radiographic studies conducted in March 2002 showed evidence of minimal degenerative changes in the right sacroiliac joint.  

On VA examination in September 2005, the Veteran reported that he had injured his back in 1967 while lifting cannon rounds, and that his back pain had not resolved.  Radiographic studies showed evidence of mild degenerative disc changes throughout the lumbar spine.  According to the examining physician, a review of the Veteran's claims file showed a notation in 1968 of a three-year history of low back pain, placing the origin of the Veteran's problem at a point in time prior to his entrance into military service.  Reportedly, while the Veteran was seen once during military service for lumbosacral strain, in the absence of degenerative disc disease of the lumbar spine or other chronic low back condition during military service, or evidence of degenerative disc disease of the lumbar spine within one year of separation from service, together with current evidence of a chronic back condition related to military service, an award of service connection was not warranted.  

Regarding the Veteran's claimed tinnitus, the Veteran's service medical records failed to show any treatment for tinnitus during military service.  While private treatment records showed a diagnosis of idiopathic tinnitus, and VA treatment records in June 2005 reported a three-year history of tinnitus, in the absence of evidence of tinnitus during military service and/or current evidence of tinnitus related to military service, an award of service connection was not warranted.  

At the time of a subsequent rating decision in July 2007, it was noted that service connection for degenerative disc disease of the lumbar spine had been previously denied on the grounds that, while the Veteran's service medical records showed that he had been treated for back pain in service, no definitive condition or underlying disease process was chronically diagnosed which could be attributed to his degenerative disease diagnosed many years later.  While the Veteran's claim for service connection for degenerative disc disease of the lumbar spine was considered reopened, the evidence continued to show that the Veteran's low back disability was neither incurred in nor aggravated by his active military service.  

As regards the Veteran's tinnitus, it was noted that a review of the Veteran's claims folder showed that he had previously been denied service connection for tinnitus in a rating decision of October 2005, essentially on the basis that his hearing was within normal limits in service, and that he failed to report for a scheduled VA Compensation & Pension examination.  Further noted was that, following a VA audiometric examination in May 2007, it was the opinion of the examiner that the Veteran's tinnitus was not at least as likely as not related to his military service, given that it had developed within the past ten years, while the Veteran had separated from service nearly forty years ago.  Significantly, both the rating decision in October 2005, and the subsequent decision in July 2007, were adequately supported by and consistent with the evidence then of record, and have now become final.  

Evidence submitted since the time of the July 2007 rating decision, consisting, for the most part, of the Veteran's testimony at a hearing in May 2015, as well as VA treatment records, while in some respects "new" in the sense that it was not previously of record, is not "material."  More specifically, such evidence shows only ongoing treatment and/or diagnoses of low back pathology and tinnitus, with no demonstrated relationship between such pathology and the Veteran's period of active military service.  Under the circumstances, the Board is of the opinion that the evidence submitted since the time of the July 2007 rating decision denying entitlement to service connection for a low back disability (including degenerative disc disease of the lumbar spine) and tinnitus does not constitute new and material evidence sufficient to reopen the Veteran's previously-denied claims.  This is to say that, by itself, or when considered with the previous evidence of record, the newly-received evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claims.  Accordingly, the appeal regarding the issues of entitlement to service connection for a low back disability (including degenerative disc disease of the lumbar spine) and tinnitus must be denied.  

Turning to the issue of entitlement to service connection for hypertension, the Board notes that service treatment records are negative for any such disability.  In fact, at the time of a service separation examination in November 1967, the Veteran denied any problems with either high or low blood pressure.  An examination of the Veteran's heart and vascular system conducted at that time was entirely within normal limits, and the Veteran's blood pressure in the sitting position was 124/70.  Significantly, no pertinent diagnosis was noted.  

The earliest clinical indication of the presence of essential hypertension is revealed by various records dated many years following the Veteran's discharge from service.  Moreover, following a VA medical examination in November 2010, which examination involved a full review of the Veteran's claims folder and medical records, it was the opinion of the examiner that, given the absence of proteinuric renal disease, the Veteran's hypertension was neither caused nor aggravated by his service-connected Type II diabetes mellitus.  Significantly, following a subsequent VA medical examination in December 2012, it was once again the opinion of the examiner that the Veteran's hypertension was not "caused by" his service-connected diabetes mellitus.  

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his current low back pathology and tinnitus to his period of active military service, and his hypertension to service-connected diabetes mellitus.  However, there currently exists no persuasive evidence that any of the disabilities in question had their origin during the Veteran's period of active military service.  Nor is there is evidence that the Veteran's hypertension is in any way causally related to his service-connected diabetes mellitus.  The Veteran's statements, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Significantly, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disabilities at issue.  Although lay persons are competent to provide opinions on certain medical issues [see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)], the issue as to the etiology of the disabilities in question falls outside the realm of common knowledge of a lay person.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current low back pathology, hypertension, or tinnitus with his period of active military service.  Nor is there evidence that the Veteran's essential hypertension is in any way causally related to his service-connected diabetes mellitus.  Accordingly, the Veteran's claims for service connection must be denied.  


ORDER

New and material evidence not having been submitted, the application to reopen the claim of entitlement to service connection for a low back disability, to include degenerative disc disease of the lumbar spine, is denied.

New and material evidence not having been submitted, the application to reopen the claim of entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for hypertension is denied.  



The appeal as to the issue of entitlement to service connection for ischemic heart disease is dismissed.  



	                        ____________________________________________
	CHERYL MASON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


